Exhibit 10.2

NOTICE TO LENDERS

Memorandum

To:

Lenders

From:

Citicorp USA, Inc. as Administrative Agent (the “Agent”)

Date:

July 26, 2006

Re:

Sealed Air Corporation’s $500,000,000 5-Year Revolving Credit Facility

 

Please be advised that the Required Lenders have approved the request for
Extension of Termination Date (as defined in the Credit Agreement dated July 26,
2005). The following lenders have approved the extension:

 

 

ABN AMRO

 

 

Allied Irish Bank

 

 

Banco Bilbao Vizcaya Argentaria

 

 

Bank of America

 

 

Bank of Tokyo-Mitsubishi

 

 

BNP Paribas

 

 

Calyon

 

 

Citigroup

 

 

Credit Suisse First Boston

 

 

JP Morgan Chase

 

 

Lehman

 

 

Merrill Lynch

 

 

Mizuho Corporate Bank

 

 

Morgan Stanley Bank

 

 

Rabobank International

 

 

Royal Bank of Scotland

 

 

San Paolo

 

 

SunTrust Bank

 

The Company has satisfied all applicable conditions set forth in Section 2.20 of
the Credit Agreement effective today, July 26, 2006. The new Termination Date
will be July 26, 2011.

Sealed Air Corporation and Citigroup thank you for your continued support.

GRAPHIC [g218791kci001.gif]


--------------------------------------------------------------------------------